DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
-“an acquisition step…/an acquisition module…” disclosed in [0030-0033] of Submitted Specification;
-“a first identification step…/a first identification module…” disclosed in [0047-0049];
-“a second identification step…/a second identification module…” disclosed in [0050-0053];
-“a generation step…/a generation module…” disclosed in [0054], [0074-0076];
-“a transmission step…/a transmission module…” disclosed in [0055], [0077];
-“a first determination step…/a first determination module” disclosed in [0034-0035];
-“a second determination step…/a second determination module” disclosed in [0036-0046].

If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-4, and 6-9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by WHITE et al. (2012/0245836).

As to claim 1, White discloses a method for generating operational data of at least one airport infrastructure, the method comprising: an acquisition step, implemented by an acquisition module, including acquiring and transmitting movement tracking data sets for a plurality of aircrafts present in a detection volume of predetermined dimensions around the airport infrastructure, each of the movement tracking data sets associated with one of the plurality of aircrafts, each of the movement tracking data sets comprising successive position data and flight data of the aircraft considered, a plurality of flight data associated with each of the position data [0101-0104]; 

a second identification step, implemented by a second identification module, including identifying and transmitting, for each of the paths complying with predetermined conditions, one or more phases, each of the phases associated with phases data, position data and flight data of each of the plurality of aircrafts [0107]; 
a generation step, implemented by a generation module, including generating a plurality of first sets of operational data and a plurality of second sets of operational data, each of the first sets of operational data comprising the flight data and the phases data associated with one of the plurality of aircrafts, each of the second sets of operational data comprising the position data of the one aircraft [0109-0111]; and 
a transmission step, implemented by a transmission module, including transmitting the first sets of operational data and the second sets of operational data to a user system [0112].

2. The method according to claim 1, further comprising a first determination step, implemented prior to the first identification step by a first determination module, including determining and transmitting, on the basis of a first set of infrastructures data comprising coordinates of facilities of the airport infrastructure, at least one taxiway, the first determination step also including transmitting position data of the taxiway or taxiways [0039].

3. The method according to claim 1, wherein the acquisition step further comprises a selection sub-step, implemented by a selection sub-module, including selecting the movement tracking data sets of each of the plurality of aircrafts whose number of position data is greater than a predetermined threshold number and to transmit the selected movement tracking sets ([0043], [0084]).



6. The method according to claim 1, wherein a phase comprises at least: a first type of phase of movement of an aircraft comprising a journey between a datum of initial position in a first parking zone and a datum of final position in a second parking zone; a second type of phase of movement of an aircraft comprising a journey between a datum of initial position in a parking zone and a datum of final position in at least one taxiway; and a third type of phase of movement of an aircraft comprising a journey between a datum of initial position in at least one taxiway and a datum of final position in a parking zone ([0037], “OOOI”).

As to claim 7, White discloses a system for generating operational data of at least one airport infrastructure, comprising: an acquisition module configured to acquire and to transmit movement tracking data sets for a plurality of aircraft present in a detection volume of predetermined dimensions around the airport infrastructure, each of the movement tracking data sets associated with one of the plurality of aircrafts, each of the movement tracking data sets comprising successive position data and flight data of the aircraft considered, a plurality of flight data associated with each of the position data [0101-0104]; 
a first identification module configured to identify a path for each of the plurality of aircrafts on the basis of the movement tracking data set of the aircraft considered, of at least one taxiway of the airport infrastructure and of at least one parking zone of the airport infrastructure ([0083], [0108]); 

a generation module configured to generate a plurality of first sets of operational data and a plurality of second sets of operational data, each of the first sets of operational data comprising the flight data and the phases data associated with one of the plurality of aircrafts, each of the second sets of operational data comprising the position data of the one aircraft [0109-0111]; and 
a transmission module configured to transmit the first sets of operational data and the second sets of operational data to a user system [0112].

8. The system according to claim 7, further comprising: a first determination module configured to determine at least one taxiway, on the basis of a first set of infrastructures data and to transmit position data of the taxiway or taxiways; and a second determination module configured to determine at least one parking zone on the basis of a second set of infrastructures data and to transmit position data of the parking zone or zones [0039].

9. The system according to claim 7, wherein the acquisition module further comprises a selection sub-module configured to select the movement tracking data sets of each of the plurality of aircrafts whose number of position data is greater than a predetermined threshold number and to transmit the selected movement tracking sets ([0043], [0084]).

Allowable Subject Matter
Claims 5 and 10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeff Burke can be reached on 571-270-3844.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Nicholas Kiswanto/Primary Examiner, Art Unit 3664